IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                 No. 99-60824

                             Summary Calendar


ILLINOIS CENTRAL RAILROAD CO.,
          Plaintiff-Counter Defendant-Appellee,

                                     versus

BUNGE CORP.,
          Defendant-Counter Claimant-Appellant.



             Appeal from the United States District Court
               for the Northern District of Mississippi
                              (2:99-CV-7)

                              April 19, 2000


Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      This    case    involves    the    proper     interpretation    of   an

indemnification agreement between Bunge Corporation and Illinois

Central Railroad Corporation.           The dispute arises from a tragic

accident.    On August 25, 1998, at approximately 4:00 p.m., a train

operated by Illinois Central struck and killed John Washington as

he   was   crossing   a   railroad   track    in   Marks,   Mississippi.   The

accident was caused in part because several railroad cars which

were sitting on a nearby storage track obstructed Washington’s view

of the main railroad track.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Bunge leased the storage track from Illinois Central.                 That

morning, Illinois Central dropped off several cars on the storage

track.     The location of the cars on the storage track not only

blocked the view of the main track, but also caused the crossing

arms for the main track to lower inadvertently, although no one is

sure exactly how or when this occurred.          By afternoon, however, the

crossing arms for the main track were stuck in a down position,

even if no train was approaching.

     For    the   purposes   of   this   case,    it    is    undisputed   that

Washington would not have crossed the track by driving around the

crossing arms if the view had been clear.              Thus, the location of

the cars on the storage track was a proximate cause                      of the

accident.

     At issue is whether an indemnity agreement between Bunge and

Illinois    Central   is   sufficiently    broad       to    require   Bunge   to

indemnify    Illinois   Central    for   the    consequences      of   Illinois

Central’s negligence, if any.       Mississippi law does not require an

indemnity clause to specifically mention that it extends to acts

caused by the negligence of the party to be indemnified, so long as

the indemnity clause is sufficiently broad.            See Lorenzen v. South

Central Bell Telephone Co., 546 F. Supp 694, 697 (S.D. Miss. 1982),

aff’d, 701 F.2d 408 (5th Cir. 1983).

     The indemnity provision at issue in this case indemnified

Illinois Central for the consequences of Bunge’s acts or omissions

whether they were negligent or not.            Such a provision is broader

than the one in Martin v. Sears, Roebuck & Co., 24 F.3d 765, 767-68

(5th Cir. 1994), cited by Bunge, and therefore we do not find

Martin controlling.

                                     2
     Instead, we find that the provision at issue is broad enough

to cover the consequences of Illinois Central’s negligence at least

insofar as those consequences are also attributable to an act or

omission on the part of Bunge.    To hold otherwise would go against

the plain and broad language of the agreement which purports to

cover every loss caused by an act or omission on the part of Bunge,

whether or not Bunge’s actions or omissions were negligent or

intentional.      By agreeing to indemnify Illinois even for the

consequences of Bunge’s non-negligent omissions, Bunge made a broad

promise    that   clearly   included   consequences    that   might   be

attributable in part to another party’s negligence.        Furthermore,

the record indicates that the agreement was not entered lightly,

and resulted only after negotiations which limited the scope of

indemnification in other specific areas.

     In this case, it is clear that the accident at issue was

arguably attributable to an act or omission on the part of Bunge.

Bunge knew the crossing arms had been down for several hours

because of the proximity of the cars to the crossing arm triggers.

Furthermore, Bunge’s agreement with Illinois Central included a

provision stating that once Illinois Central dropped off the cars,

the cars became the “sole possession” of Bunge.       Thus it was within

Bunge’s power, if anyone’s, to move the cars farther down the line.

Consequently, the accident was arguably attributable to an omission

on the part of Bunge, triggering a duty to indemnify Illinois

Central.   Bunge’s argument that Illinois Central also owes Bunge a

duty to indemnify, implied under the common law, is rejected for

essentially the reasons given below.



                                   3
     Bunge   also   seeks   a   ruling   that   it    is   not   obligated   to

indemnify Illinois for the costs Illinois Central incurred in

seeking   indemnification.       Bunge   did    not    object    to   Illinois

Central’s request for these costs in the district court and thus

has failed to preserve the error for appeal.          See Rhoades v. Casey,

196 F.3d 592, 603 (5th Cir. 1999).         Because we do not find that

such error if any constitutes plain error, we do not reach the

merits of the issue.    See id.

     AFFIRMED.




                                     4